STATE OF MICHIGAN

                           COURT OF APPEALS



W A FOOTE MEMORIAL HOSPITAL, doing                               FOR PUBLICATION
business as ALLEGIANCE HEALTH,                                   August 31, 2017

              Plaintiff-Appellant,

v                                                                No. 333360
                                                                 Kent Circuit Court
MICHIGAN ASSIGNED CLAIMS PLAN and                                LC No. 15-008218-NF
MICHIGAN AUTOMOBILE INSURANCE
PLACEMENT FACILITY,

              Defendants-Appellees,
and

JOHN DOE INSURANCE COMPANY,

              Defendant.


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

RONAYNE KRAUSE, J. (concurring).

       I respectfully concur with the majority’s conclusion that Covenant Med Ctr, Inc v State
Farm Mut Ins Co, ___ Mich ___; 895 NW2d 490 (2017), applies retroactively and that plaintiff
must be afforded an opportunity to amend its pleadings. I am merely unpersuaded that there is
any sufficient reason present in this matter for departing from the general rule that decisions
from our Supreme Court should be given retroactive effect by default.

                                                          /s/ Amy Ronayne Krause




                                              -1-